 S. FISHMANS. Fishman Co., Inc., and Local 27, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 29-CA 4650September 21. 1979DECISION AND ORDERBy CAIRMAN FANNIN(G AND MtIMBI RS PE NI I.()ANI) TRUIESDA tOn June 14, 1979, Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter. Respondent filed an exceptionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent. S. Fishman Co., Inc.,Hicksville, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.I Respondent has requested oral argument. This request is hereby denied.as the record, the exception, and the brief adequately present the issues andthe positions of the parties.DECISIONSTAIEMENT OF TilE CASEMELVIN J. WELL.ES, Administrative Law Judge: This casewas heard before me in Brooklyn. New York, on November8, 1978, based on charges filed October 22. 1975, and acomplaint issued June 30, 1977. alleging that S. FishmanCo., Inc. (herein called the Company or Respondent), vio-lated Section 8(aX 1). (2), and (3). The General Counsel andRespondent have filed briefs.Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a New York corporation with its principaloffice and place of business at Hicksville. New York. where179it is engaged in the sale and distribution oft' housewares andother goods and materials. During the sear prior to theissuance of the instant complaint. Respondent receivedgoods and materials valued in excess of $50()000 directlytrom outside the State of New York. I find, as Respondentadmits. that it is an emploNer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. I.ocal 27.International Brotherhood of Teamsters. Chauftiurs. W'are-housemen and Helpers of America (herein called l.ocal 27or the tlnion), as Respondent admits, is a labor organiza-tion within the meaning of Section 25) of the Act.II. tlt Al I1 (1) NAIR i ,\It()R PRAt( I I SA. T71 he /it and DitlcsiilnThe ('ompany and Local 27 have had contractual rela-tionships fl'r mans years. The contract of October .1973.which is involved in this proceeding, provided that l.ocal 27was the exclusive bargaining representative of all emplo\eesin certain listed classifications. which did not include "pack-out men," sometimes called display men. l.ocal 27 BusinessAgent Patrick Crapanzano testified. as did C'ompafnl Pres-ident Sidney Fishman. that the Union did not represent thepack-out men. Crapanzano also testified that beginningJanuar) 2. 1977. the Company recognized the Union ascollective-bargaining representative of the pack-out men, ina separate unit from the other employees.Joe Salerno and Joe Fazzini. longtime employees of Re-spondent. had been members of Local 27 and of the bar-gaining unit at a time when they were in a classification(assistant driver) covered bh the then-existing bargainingagreement. When they "were losing the jobs of assistantdrivers." the Company reached agreement with both em-ployees. who were becoming pack-out men, that thes wouldcontinue at the salars set forth in the contract fOr their oldclassifications and also continue to receive all benefits pro-vided in the old contract, as well as any increases negoti-ated by the Union. Company records show that Fazzini hasworked for the Company since 1932. There is no specificdate in the record with respect to Salerno, but the testimonyshows that he has been a pack-out man for 10 or more yearsand worked as a helper on a truck for a long time beforebecoming a pack-out man.Company records were introduced by the General Coun-sel with respect to a number of other employees to show.according to the General Counsel. that joining Local 27was the key to receiving contractual benefits. For example.the payroll record of Alex Troyan shows that he was awarehousemen from August 5 to December 1977. that nounion dues were deducted from his pay. and that no pen-sion and welfare contributions were made for him. FrankOrzechowski was employed as a warehouseman in the mid-dle of May 1975. He received a wage increase to almost"union scale" in September 1975. and then. on October I,1975. union dues were deducted, contributions to the wel-fare and pension funds made, and his salary changed to thecontract rate. Woodrow Hevman was hired as a pack-outman March 14. 1977. Three months ater that he beganI This contract a, lenfied, huill never offered r reccled Incito Csl ence245 NLRB No. 40 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)paying union dues (by payroll deduction), pension and wel-fare contributions were made, and he was raised to the con-tract scale. Richard Newman, a pack-out man since early in1977, did not have union dues deducted until July 1977. Atthat point contributions to the pension and welfare fundsbegan to be made on his behalf, and he received a wageincrease. David Corsi, hired August 1977 as a pack-outman, apparently worked only until the middle of November1977. Dues were never deducted from his pay, nor werecontributions made to the pension and welfare funds forhim, and he did not receive contract scale.None of the aforementioned employees testified. In fact,other than the records that were introduced into evidence,and agreed upon by Respondent's counsel as being authen-tic, the only testimony concerning these employees was thatof Sidney Fishman, who knew virtually nothing of the indi-viduals, but testified generally to the existence of a de acrto90-day probationary period after which a man "joins theUnion" and gets the wage increases, etc.The testimony conflicts sharply with respect to the dis-charge of Salvatore Esposito. alleged by the General Coun-sel to have been discriminatorily discharged. Esposito was apack-out man after his rehire in 1974. He testified that Sid-ney Fishman told him, when he started to work, that he"had a job and that outside men were not allowed in theunion and if I wanted to join I would not have a job."According to Esposito, he joined the Union sometime inAugust 1975, signing a union card at the time and giving itto Union Business Agent Crapanzano. He was dischargedon September 12. He testified that he received a phone callfrom Sidney Fishman while working at a King Kullen Su-permarket, and Fishman told him he was sorry, things wereslow, and he had to lay off Esposito. Esposito called back,and Fishman told him to call again at the end of themonth.' He did so, and Fishman then said, "Why are youmaking trouble with the Union[?] There is no job here foryou." Esposito also testified that work was not slow at thetime and that he had been working overtime.Sidney Fishman testified that he saw Esposito, the day ofthe latter's discharge, "sleeping in the truck" at the super-market. He blew the horn to wake up Esposito and askedhim why he was sleeping in the truck, and Esposito "couldnot give me an excuse." Fishman then went into the store.where Salerno was working, and said "Joe, where is Sal?"Salerno replied, "In the other corner, it is a big store." Fish-man said, "He is not in the corner, he is in the truck sleep-ing." Esposito then walked in, was asked by Salerno,"Where were you?" and replied, "I was in the truck, I fellasleep." Fishman then fired Esposito. He told Salerno,"Joe, you have no assistant anymore, you work for yourself... ,"and told Esposito, "You will not work for us any-more, call it fired or what you want."Business Agent Crapanzano testified that one of the em-ployees at the Company called him to say that two employ-ees, Esposito and Frank Bravico, were not covered by thecollective-bargaining agreement. He did not remember thedate of this call. He then "took a ride to S. Fishman inHicksville and I signed the men up." Crapanzano identified21I agree with the General Counsel that the transcript incorrectly says"week" rather than "month."the membership application card that Esposito signed andgave it to him. He testified that he gave the card, along withthe dues authorization card attached to the applicationcard, to "the girl" at his office and that she then shouldhave mailed "it to the employer." Esposito's membershipapplication card is dated August 18. 1975. The dues autho-rization card, however, is dated October 17. 1975. The cardof employee Frank Bravico in evidence was also identifiedby Crapanzano. This card is dated October 17. 1975. thesame date as Esposito's dues deduction authorization card.but 2 months after his membership application card. It isclear from Crapanzano's testimony that he gave the twocards to his secretary at the same time. And the evidencealso shows that the two dues deduction authorization cardswere forwarded to the C'ompany on October 17. 1975.Considering all this evidence, including the fct that thedues deduction card and membership application card wereattached to each other. I am satisfied that Esposito andBravico signed all cards on the same day, October 17, 1975.It was not likely, as Crapanzano himself' testified, that hewould walk around with a card for several months withoutturning it over to his secretary. As he said. "there would beno reason to hold it," he would take it in to her for process-ing so that notice would be given to the employer as soon aspossible. It is also highly unlikely that Esposito would signone half of the card in September and the other half inOctober. It is even more unlikely that he would sign thesecond half, the dues deduction part, a month after his dis-charge, having signed the first half a month before the dis-charge. It is not so unlikely, though, that he would join theUnion after the discharge in order to help build a caseagainst the Company or at least to enlist the Union's aid.That, I am convinced, is exactly what happened. I thereforediscredit Esposito's testimony, finding. accordingly, that hecould not have been discharged in September for joiningthe Union, as he did not join until October.Bravico testified that he began working for the Companyin 1974 and worked part time (as a student) until August1975. At that point, having been graduated from highschool. Bravico told Company Vice President Allen Fish-man that he would like to work full time, and he began todo so. On October 17. 1975. Bravico signed a union card, asset forth above. The day before. Company Supervisor JoeFarrell, Bravico's foreman, told him that the Union wasgoing to have a meeting that evening and that Al Fishmanwould like Bravico to leave at 4 p.m. so that he would otbe there when the union official came to conduct the meet-ing. Bravico did leave at 4 as requested, although paid until6. The next day. as Bravico was about to leave, supervisorFarrell told him that "as of Monday you will be workingpart time again." Farrell added that Allen Fishman madethe decision. Several days later Bravico asked Farrell whyhe was cut down to part time again. Farrell asked Bravicowhether he would like the real reason or the reason "AlFishman would give ...." He then said that the real reasonwas that "they' fbund out I signed a union card..l. TIhereason Allen would give ... was that we were slow on workand they only need me part time." From that point on.according to Bravico. he worked part time even thoughthere was as much work to do as there had been previouslyand even though some new employees were hired.180 S. FISHMAN CO., INC.Neither Farrell nor Allen Fishman was called to testify.so Bravico's testimony stands uncontradicted. Respondent,in its brief, argues that the records do not support the Gen-eral Counsel's contention that Bravico's hours were in factreduced. Respondent also claims that "at best, GeneralCounsel has demonstrated that Mr. Bravico did not receivethe full wages that he was entitled to. However, the failureto pay wages is not a violation of the Act, and if there is anyclaim for such non-payment of wages that would be a civilproceeding which is not the subject matter of this hearing."To the extent that any loss of hours was suffered byBravico, his uncontradicted testimony establishes Respon-dent's unlawful motivation, and, contrary to Respondent'scontention, a loss of wages that stems from an employee'sunion activity is a violation of the National Labor Rela-tions Act, even if it might also be a breach of the employ-ment contract subject to a "civil proceeding." There is noneed to determine at this stage the extent of any lossesBravico may have suffered; that determination can bemade at the compliance stage, if any is necessary, of thisproceeding.The final question raised by the pleadings and evidenceherein concerns whether Respondent unlawfully assistedLocal 27 by making payments to the Union's welfare andpension funds on behalf of members of Local 27, and re-fraining from making such payments on behalf of employ-ees who were not Local 27 members, and by not payingemployees who were not members the wage rates providedfor in the contract. With respect to the period before Janu-ary 2, 1977, when a contract covering pack-out men wasexecuted, the basis for a violation asserted by the GeneralCounsel is the payment of contractual wage rates to, andcontribution to the welfare and pension funds for, Salernoand Fazzino while denying such payments to other pack-out men. After the new agreement became effective the vio-lation, asserts the General Counsel, lay in the fact that em-ployees did not receive the full contractual wage rates, nordid they have payments made to the welfare and pensionfunds until they joined the Union and dues began to bededucted from their pay.In the full circumstances of this case, I do not discern anyviolation of Section 8(aX2) of the Act. Interestingly, thecharge that initiated this proceeding was filed by Local 27and alleged only that Respondent discharged Esposito andreduced Bravico's hours because of their membership inLocal 27. The Union did not allege that it was "assisted" bythe Company. Essentially, Sidney Fishman's explanationthat he continued paying the wage scales and contributionsto the Union pension and welfare funds on behalf of long-time employees Esposito and Fazzini even after they be-came pack-out men does not demonstrate any motive toassist the Union. True, the benefits were paid to unionmembers, but this is not because they were union members.There was nothing wrong in keying the wages of these men,no longer in the unit represented by Local 27, to the wagesin the contract. Nor was there anything wrong in continu-ing to deduct dues from their pay and remitting such duesto the Union based on their continuing voluntary dues-checkoff authorizations. No evidence was offered to showthat the payments in all other respects were conditioned onSalerno and Fazzini remaining union members. Indeed, thesituation with respect to Bravico shows that becoming aunion member was not the open sesame to higher wagesand greater fringe benefits. There is also, by the same token.nothing to show that the other pack-out men were deniedbenefits because they were not members of the Union.Their joining the Union, indeed, would not have entitledthem to any benefits, for they were not in the unit. In short.there is a coincidence, rather than a nexus, between theunion memberships of Salerno and Fazzini and their con-tinuing to receive the wages and other benefits that employ-ees covered by the contract received.The situation after the new contract was executed cover-ing pack-out men is somewhat different. As shown above,the documentary evidence does seem to indicate a directconnection between employees' dues being deducted fromtheir pay and their reaching contract wage rates and receiv-ing other contractual benefits. These records, however, wereintroduced with no explanation whatsoever by any of theGeneral Counsel's witnesses. Sidney Fishman, however,provided at least a partial explanation by testifying thatthere was a 90-day probationary period for new employees.Fishman also testified that even after the 90 days, '1I]t de-pends on the man. If he is doing his work and not gettingcaught laying off and doing something like getting drunk inthe middle of work," he is kept on and joins the Union.That time apparently comes, according to Fishman. "whenhe learns the business" and is "fit for the job." As the Janu-ary 2, 1977, contract covering the pack-out men is not inevidence, there is nothing to show that the practice doesnot, at least generally, accord with the contract's terms. Buteven if it does not, and even though the records referred toabove show minor variations, there is insufficient evidenceto show that it was the acquisition of union membershipthat triggered wage increases and other benefits for thepack-out men after January 2, 1977. Rather, it would ap-pear that the increases, the benefits, and union membershipwere all keyed to the employee passing muster as a regularemployee. Although this latter is somewhat speculative, sois the General Counsel's case in this respect. For all thesereasons, I find that the General Counsel has not establisheda violation of Section 8(a)(2) of the Act by a preponderanceof the evidence.Upon the bases of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1. Respondent, by discriminatorily reducing the workinghours of employee Frank Bravico because of his member-ship in the Union, has engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) and (3) of the Actaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2. Respondent has not violated the Act in any other re-spect.THE REMEDYHaving found that Respondent violated the Act by re-ducing Bravico's hours of employment, I shall recommendthat it be ordered to cease and desist therefrom and take181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain affirmative action designed to effectuate the policiesof the Act. Included in this affirmative action will be therestoration of Bravico to full-time status and payment tohim, for any loss of earnings he may have suffered as aresult of the discrimination against him, of the amount henormally would have earned from the date of the discrimi-nation to the date Respondent restores him to full-time sta-tus, with interest as provided in Florida Steel Corporation,231 NLRB 651 (1977).Upon the foregoing findings of fact and conclusions oflaw and the entire record in the case, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following recom-mended:ORDER'The Respondent, S. Fishman Co., Inc., Hicksville, NewYork, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discriminating against employees in regard to termsor conditions of employment because they have engaged inunion activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act, except tothe extent that such rights are affected by the proviso toSection 8(a)(3) of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Restore Frank Bravico to full-time employee status,without prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of earnings he mayhave suffered, in the manner set forth in the section hereofentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.roll records, social security payment records. timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its Hicksville, New York. plant copies of theattached notice marked "Appendix."4 Copies of said notice.on forms provided by the Regional Director for Region 29.after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify said Regional Director, in writing, within 20days from the date of this Decision, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations notherein found.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT reduce employees' hours for engagingin union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them under Section 7 of the Act.WE WILL restore Frank Bravico to full-time em-ployee status and pay him for losses he suffered as aresult of our reducing his hours of employment.S. FISHMAN Co., INC.182